NCOFunds Case 2:18-bk-57238   Doc 41   Filed 01/30/20 Entered 01/30/20 09:42:41         Desc Main
(Rev. 11/13/2019)                      Document     Page 1 of 2



       This document has been electronically entered in the records of the United
       States Bankruptcy Court for the Southern District of Ohio.

       IT IS SO ORDERED.




      Dated: January 30, 2020




                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF OHIO
                                   EASTERN     DIVISION


In re: Shareefa Wadud                                     Case No.: 18-57238

                                                          Chapter: 13
       Debtor(s)
                                                          Judge: Jeffery P. Hopkins


                                      ORDER DENYING
                   MOTION FOR PAYMENT OF UNCLAIMED FUNDS (DOC. NO.                        39   )



The above-referenced Motion for Payment of Unclaimed Funds (hereinafter, the "Motion") does not comply
with the United States Bankruptcy Code and/or the Federal/Local Rules of Bankruptcy Procedure as noted
below:
     The Motion does not include the additional required documentation necessary to identify the entity.
     (LBR 3011-1(d) states that when an entity other than the original claimant or assignee files a
     motion for unclaimed funds, the motion must include the following additional requirements, where
     applicable, to establish the right to payment of the unclaimed funds: proper authority by the
     claimant requesting release of the funds, letter of administration or probated will, and/or
     corporate documents showing proof of ownership of the funds through amendment, merger or
     dissolution.)




                                                Page 1 of 2
NCOFunds Case 2:18-bk-57238    Doc 41    Filed 01/30/20 Entered 01/30/20 09:42:41            Desc Main
(Rev. 11/13/2019)                        Document     Page 2 of 2



The Motion is therefore DENIED without prejudice.
IT IS SO ORDERED.
NOTE: A form Application for Payment of Unclaimed Funds that complies with our Local Bankruptcy Rules
is available on the Court's website at https://www.ohsb.uscourts.gov/unclaimed-funds.While the use of this
form application is not required, parties requesting the release of unclaimed funds are strongly encouraged to
use the form to ensure Local Rule compliance.




Copies To:
Default List




                                                  Page 2 of 2
